Appeal from a judgment of the Supreme Court, Erie County (Joseph S. Forma, J.), rendered January 27, 2006. The judgment convicted defendant, upon a jury verdict, of burglary in the second degree.
*1547It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of burglary in the second degree (Penal Law § 140.25 [2]). The evidence, viewed in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621 [1983]), is legally sufficient to support the conviction (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Contrary to defendant’s contentions, Supreme Court did not abuse its discretion in allowing the People’s expert to testify that defendant’s DNA profile was maintained in a DNA database (see People v Meekins, 34 AD3d 843, 846 [2006], affd 10 NY3d 136 [2008]), and defendant received meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Defendant failed to preserve for our review his further contentions that the court improperly expressed an opinion on the strength of the People’s case during its charge (see generally People v Davenport, 38 AD3d 1064, 1066 [2007]), and that he was denied a fair trial by prosecutorial misconduct on summation (see People v Searles, 28 AD3d 1205 [2006], lv denied 7 NY3d 817 [2006]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Martoche, J.P., Centra, Lunn, Peradotto and Green, JJ.